DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Miroculus Inc. application filed with the Office on 18 November 2019.

Claims 1-18 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a US National Stage Patent Application of an International Patent Application, PCT/US2018/043293, which was filed on 23 July 2018, and claims priority to a US Provisional Patent Application 62/536,419, which was filed on 24 July 2017.  Therefore, the present application has an effective filing date of 24 July 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 3 February 2020, 30 April 2020, 8 May 2020, 16 October 2020, 4 February 2021, 8 April 2021, and 26 July 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDs have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 28 and 30, as shown in Figure 10; and, element 11, as shown in Figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Pollack, et al. (US 2008/0038810 A1; hereinafter, “Pollack”).

Regarding claim 11, Pollack discloses a droplet microactuator and to systems, apparatuses and methods employing the droplet microactuator for executing various protocols using discrete droplets ([0003]; which reads upon the claimed, “[a] method of extracting plasma from whole blood in an air-matrix digital microfluidic (DMF) apparatus”).  Pollack teaches serum and/or plasma may be extracted from whole blood on the droplet microactuator and/or prior to introduction into the droplet microactuator, wherein a loading structure 1000 provided for this purpose and fluid is flowed from a reservoir 1002 through a sealing means 1004 into a loading chamber 1006 where it comes into contact with a membrane 1008, and permeate passes into a permeate flow channel 1010 1012 ([0316]; which reads upon the limitations, “extracting plasma from the sample of whole blood in the sample inlet through a plasma separation membrane and into a sample outlet of the air-matrix DMF apparatus; transporting the extracted plasma from the sample outlet to one or more actuation electrodes of a plurality of actuation electrodes of the air-matrix DMF apparatus”).  Pollack further teaches droplet manipulation accomplished using electric field mediated actuation of electrodes electronically coupled to a means for controlling electrical connections to the droplet microactuator ([0378]; which reads on “actuating the one or more actuation electrodes of the air-matrix DMF apparatus to actively extract plasma from the sample of whole blood”).

Regarding claim 14, Pollack teaches the droplet microactuator includes two parallel substrates separated by a gap and an array of electrodes on one or both substrates, wherein said substrates may also include a hydrophobic coating ([379]).


Allowable Subject Matter
Claims 1-10 are allowed.

Claims 12, 13, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Pollack reference recited above is the closest prior art to the instant claims.  However, Pollack does not teach or suggest a sample inlet positioned over a sample outlet, as required by independent claim 1 (claims 2-10 ultimately depending from claim 1) and dependent claim 13.  Also, Pollack does not teach or suggest prewetting the membrane (as recited in claim 12), gravity drawing the plasma (as recited in claim 15) nor detecting or when actuation occurs from the actuation electrodes (as recited in claims 16-18).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795    
28 September 2021